Beck, P. J.
This was a suit for injunction to restrain the establishment and maintenance and operation of an undertaking establishment in a residential section, where there is also located a large public school. Upon the hearing evidence was introduced by both the plaintiffs and the defendants. At the conclusion of the evidence the judge granted an interlocutory injunction, and the defendants "excepted. Hnder the pleadings and the evidence this case falls within the ruling in Morrison v. Slappey, 153 Ga. 724 (113 S. E. 82), where the grant of an interlocutory injunction under similar facts, upon exceptions taken thereto, was affirmed by this court.

Judgment affirmed.


All the Justices concur.